UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                     No. 97-10905



WILMA KEY,
                                                                     Plaintiff-Appellee,

                                         versus

TEXAS TECH UNIVERSITY,
                                                                  Defendant-Appellant.




                    Appeal from the United States District Court
               for the Northern District of Texas, Lubbock Division
                                   (5:96-CV-149-C)

                                  September 4, 1998


Before POLITZ, Chief Judge, EMILIO M. GARZA and STEWART, Circuit
Judges.

PER CURIAM:*

       AFFIRMED. See 5th Cir. R. 47.6.

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.